DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 September 2020 has been entered.
Claims 1-6, 8-10 and 12-19 are pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities: “the working fluid” in line 13 should read “the second working fluid”.
Claim 14 is objected to because of the following informalities:
“generation” in line 6 should be deleted;
“generating electric” in line 12 should read “generating the electric”; and
“working fluid” in line 13 should read “second working fluid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1 and 9 recite “the latent heat of vaporization” and claims 14 and 16 recite “latent heat of vaporization and/or condensation”. The art-recognized definition of latent heat of vaporization is “the amount of energy required to change liquid to vapor.” The art-recognized definition of latent heat of condensation is “the amount energy released when water vapor condenses to form liquid droplets.” The specification and figures show only the latent heat of condensation of the first stage power cycle being used to heat the second working fluid. It is unclear how the latent heat of vaporization of the first stage power cycle can be used to heat the second working fluid, as this heat would be required in the evaporator of the first power cycle, not the condenser. For purposes of examination the recitation will be interpreted as requiring only the latent heat of condensation.
Additionally, in reference to claim 1, it is unclear what structure is required by the claim. For example, it is unclear if a turbine is required to produce “a turbine exit vapor” recited in line 4. Additionally, the claim is directed to an apparatus but the recitations of lines 8-16 appear to describe the invention in terms of function only rather than structure. It is unclear what 
Claims 1 and 14 recite the limitation "the next stage" in lines 14 and 15, respectively. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the recitation will be interpreted as “a subsequent stage”.
Claims 2-6, 8-10, 12, 13 and 15-19 depend from claims 1 and 14 and are rejected for the same reasons therefrom.
In reference to claims 2, 9, 10, 12, 13 and 19, similarly to what is identified with regards to claim 1 above, the claims are directed to an apparatus but appear to describe the invention in terms of function only rather than structure. It is unclear what structure is required by the claims to perform the functions. For purposes of examination these recitations will be interpreted as intended use that only require a structure that is capable of being operated to perform the use.
Claim 3 recites “a latent heat exchange mechanism” in line 9. It is unclear if this is the same structure of the shared heat exchanger (evaporator/condenser) found in claim 1 or an entirely different structure. For purposes of examination the recitation will be interpreted as referring to the structure of claim 1.
Claims 4 and 16 recite “a heat exchanger” in line 2. It is unclear if this is the same structure as the “heat exchanger” recited in line 8 of claim 1 and line 8 of claim 14 or a different structure entirely. For purposes of examination the recitation will be interpreted as referring to the structure of claims 1 and 14.
Claims 5 and 6 depend from claim 4 and are rejected for the same reason therefrom.
Claim 5 recites “the power generation device” in line 9. It is unclear if this element is the same structure as the “another turbine” recited earlier in the claim or a different structure entirely. For purposes of examination the recitation will be interpreted as referring to the “another turbine”.
Claims 5 and 17 recite “another pump” in lines 12 and 11, respectively. It is unclear if this is the same structure as the “pump” recited in line 8 of claim 1 and line 7 of claim 14 or a different structure entirely. For purposes of examination the recitation will be interpreted as referring to the structure of claims 1 and 14.
Additionally, claims 6 and 18 also recite “another pump” and are rejected for the same reason as claims 5 and 17 above (see rejection above).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 10, 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 recites “receive the second working fluid in liquid or vapour form”. However, claim 1 recites that the heat exchanger provides for “a complete phase change” in line 11. Claim 5 is broader than claim 1 and thus fails to include all of the limitations of the claim upon which it depends.
Similarly, claim 10 recites “the phase change from liquid to vapor of the second working fluid is a complete phase change or a partial phase change”. However, claim 1 recites “a complete phase change” in line 11. Claim 10 is broader than claim 1 and thus fails to include all of the limitations of the claim upon which it depends.
Similarly, claim 16 recites “converts the second working fluid into a heated fluid undergoing phase change”. However, claim 14 recites “a complete phase change” in line 10. Claim 16 is broader than claim 14 and thus fails to include all of the limitations of the claim upon which it depends.
Similarly, claim 17 recites “receiving using [boiler B], the second working fluid in heated fluid undergoing phase change or vapour form”. However, claim 14 recites the second working fluid undergoing “a complete phase change” in the heat exchanger in line 10, and thus cannot be undergoing a phase change while entering boiler B. Claim 17 thus fails to include all of the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-10, 12-14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0326076 A1 to Ast et al. (Ast).
In reference to claim 1, Ast discloses a multi stage electric power generation apparatus with an at least two stage latent heat exchange mechanism, the electric power generation apparatus comprising: a first stage power cycle (12; Figs. 1, 4-6, 8-10) comprising a first working fluid (“cyclohexane, cyclopentane, thiophene, ketones, aromatics, or combinations thereof”, par. 0021), and configured for electric power generation, and thereby generating a turbine exit vapour containing energy of latent heat of condensation (from 30); a second stage power cycle (14) comprising a second working fluid (“propane, butane, pentafluoro-propane, pentafluoro-butane, pentafluoro-polyether, oil, or combinations thereof”, par. 0024), and configured for electric power generation; characterized in that, the second working fluid after being compressed to a high pressure by a pump (52) enters a heat exchanger (34) common to both the first and second stage power cycles at high pressure and low temperature and absorbs the latent heat of condensation generated from the first stage power cycle at a pressure and temperature sufficiently high to cause a complete phase change in both the first working fluid and second working fluid (pars. 0023, 0025) and thereafter the second working fluid is superheated (par. 0025) before entering turbine stages (46) for electric power generation and thereafter the second working fluid is condensed to liquid (par. 0025) form by rejecting it to the atmosphere, after which the second working fluid again enters the pump (52).
In reference to claim 2, Ast discloses the apparatus as claimed in claim 1, wherein the first working fluid is heated to a vapour and the second working fluid is heated to a vapour having an operating temperature and pressure independent of the first working fluid (the two working fluids have different compositions and are completely separated).
In reference to claim 8, Ast discloses the apparatus as claimed in claim 1, wherein all the working fluids are selected from a group of fluids suitable for use as a working fluid and are operated at pressures and temperatures independent of each other, thereby the apparatus is configured to use different pressures and temperatures at all the stages required; wherein different working fluids are used for different stages (see rejection of claim 1 above; pars. 0021 and 0024) and are physically isolated and cannot mix (see Figs.; the two working fluids inherently meet the limitations of the claim).
In reference to claim 9, Ast discloses the apparatus as claimed in claim 1, wherein the latent heat of vaporization (interpreted as condensation, see above) of the first stage is transferred to the second stage at a pressure and temperature that causes an increase in temperature and energy content and a phase change from liquid to vapour or supercritical vapour of the second working fluid and in the process the vapour of the first stage is converted to liquid (pars. 0023, 0025).
In reference to claim 10, Ast discloses the apparatus as claimed in claim 9 wherein the phase change from liquid to vapour or supercritical vapour of the second working fluid is a complete phase change (pars. 0024-0025) or a partial phase change.
In reference to claim 12, Ast discloses the apparatus as claimed in claim 1 wherein the latent heat exchange mechanism adapted to be used with all heat based power systems even if the final output is some form of non electrical output (interpreted as intended use; Ast is capable of being “adapted”; see above).
In reference to claim 13, Ast discloses the apparatus as claimed in claim 1, wherein any of the individual stages are adapted to operate at sub critical, critical, or super critical temperatures and pressures as desired (again, interpreted as intended use; see above).
In reference to claim(s) 14 and 16, under the principles of inherency, the prior art apparatus of Ast would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
In reference to claim 19, Ast discloses the apparatus as claimed in claim 1, wherein the first working fluid and the second working fluid are chosen with physical properties allowing for easy transfer of latent heat energy from one stage to the next in the latent heat exchange mechanism (implicit; see fluids listed in pars. 0023 and 0025).
Claim(s) 1, 2, 8-10, 12-14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-202474 A to Michikawauchi et al. (Michikawauchi). Since Michikawauchi was originally published in Japanese a machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Michikawauchi discloses a multi stage electric power generation apparatus with an at least two stage latent heat exchange mechanism, the electric power generation apparatus comprising: a first stage power cycle (1; Fig. 1) comprising a first working fluid (“cooling water”, par. 0013), and configured for electric power generation, and thereby generating a turbine exit vapour containing energy of latent heat of condensation (from 5); a second stage power cycle (2) comprising a second working fluid (“trifrioloethyl alcohol”, par. 0021), and configured for electric power generation; characterized in that, the second working fluid after being compressed to a high pressure by a pump (par. 0014 “a pump may be mounted between the second condenser 17 and the first condenser 11”) enters a heat exchanger (11) common to both the first and second stage power cycles at high pressure and low temperature and absorbs the latent heat of condensation generated from the first stage power cycle at a pressure and temperature sufficiently high to cause a complete phase change in both the first working fluid and second working fluid (pars. 0013, 0014) and thereafter the second working fluid is superheated (by 16) before entering turbine stages (14) for electric power generation and thereafter the second working fluid is condensed to liquid (by 17, par. 0014) form by transferring the latent heat to a next stage (3), after which the second working fluid again enters the pump.
In reference to claim 2, Michikawauchi discloses the apparatus as claimed in claim 1, wherein the first working fluid is heated to a vapour and the second working fluid is heated to a vapour having an operating temperature and pressure independent of the first working fluid (the two working fluids have different compositions and are completely separated).
In reference to claim 8, Michikawauchi discloses the apparatus as claimed in claim 1, wherein all the working fluids are selected from a group of fluids suitable for use as a working fluid and are operated at pressures and temperatures independent of each other, thereby the apparatus is configured to use different pressures and temperatures at all the stages required; wherein different working fluids are used for different stages (see rejection of claim 1 above; the cooling water and trifrioloethyl alcohol necessarily have different properties) and are physically isolated and cannot mix (see Figs.; the two working fluids inherently meet the limitations of the claim).
In reference to claim 9, Michikawauchi discloses the apparatus as claimed in claim 1, wherein the latent heat of vaporization (interpreted as condensation, see above) of the first stage is transferred to the second stage at a pressure and temperature that causes an increase in temperature and energy content and a phase change from liquid to vapour or supercritical vapour of the second working fluid and in the process the vapour of the first stage is converted to liquid (pars. 0013, 0014).
In reference to claim 10, Michikawauchi discloses the apparatus as claimed in claim 9 wherein the phase change from liquid to vapour or supercritical vapour of the second working fluid is a complete phase change (par. 0014) or a partial phase change.
In reference to claim 12, Michikawauchi discloses the apparatus as claimed in claim 1 wherein the latent heat exchange mechanism adapted to be used with all heat based power systems even if the final output is some form of non electrical output (interpreted as intended use; Michikawauchi is capable of being “adapted”).
In reference to claim 13, Michikawauchi discloses the apparatus as claimed in claim 1, wherein any of the individual stages are adapted to operate at sub critical, critical, or super critical temperatures and pressures as desired (again, interpreted as intended use; see above).
In reference to claim(s) 14 and 16, under the principles of inherency, the prior art apparatus of Michikawauchi would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
In reference to claim 19, Michikawauchi discloses the apparatus as claimed in claim 1, wherein the first working fluid and the second working fluid are chosen with physical properties allowing for easy transfer of latent heat energy from one stage to the next in the latent heat exchange mechanism (implicit; see fluids listed in pars. 0013-0014).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michikawauchi as applied to claims 1 and 14 above, and further in view of US 5,822,990 to Kalina et al. (Kalina).
In reference to claim 3, Michikawauchi discloses the apparatus as claimed in claim 1, wherein the first stage power cycle comprises: a pump (13) configured to pass the first working fluid at a high pressure; a boiler (4) configured to: receive the first working fluid at the high pressure; and heat the first working fluid to a high temperature, to generate a heated fluid/vapour (par. 0013); a high pressure turbine (5) configured to receive the heated fluid/vapour, and expand it till it drops to a certain temperature and pressure, thereby passing the heated fluid with dropped temperature and pressure to a waste heat exchange mechanism (11), but fails to explicitly disclose a low pressure turbine. However, Kalina discloses a similar cascaded system where the first stage power cycle includes a high pressure turbine (ST-1, Fig. 1) and a low pressure turbine (ST-2). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple stages of turbine disclosed by Kalina into the apparatus of Michikawauchi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the arrangement advantageously provides for enhanced efficiency.
In reference to claim 4, the modified Michikawauchi teaches the apparatus as claimed in claim 3 further comprising a heat exchanger mechanism (Michikawauchi; 11, Fig. 1), wherein the heat exchanger mechanism is configured to: transfer the latent heat generated from the first stage power cycle to the second working fluid in the second stage power cycle.
In reference to claim 5, the modified Michikawauchi teaches the apparatus as claimed in claim 4, wherein the second stage power cycle comprises: another boiler (Michikawauchi; 16, Fig. 1) configured to: receive the second working fluid in vapour form at a high temperature and pressure; and heat the second working fluid in vapour form to the preferred operating temperature; another turbine (Michikawauchi; 14) configured to: receive the heated vapour at the high temperature and pressure, and generate electric power (via Michikawauchi, 15) from the vapours which exit the power generation device at a low temperature and pressure and enters another heat exchanger (Michikawauchi, 17) to either transfer its latent heat to a third stage power cycle or ejected to the atmosphere; and another pump (Michikawauchi, par. 0014) configured to pass the second working fluid at a high pressure.
In reference to claim 6, the modified Michikawauchi teaches the apparatus as claimed in claim 5, wherein the heat exchanger mechanism (Michikawauchi; 11, Fig. 1) is configured to: receive, during the first stage power cycle, the first working fluid vapours from the low pressure turbine, and cool it till it is converted to liquid form, and pass it to the pump (Michikawauchi, 13); or receive, during the second stage power cycle, the second working fluid vapours from said another turbine (Michikawauchi, 14), and cool it till it is converted to liquid form, and pass it to said another pump (Michikawauchi, par. 0014).
In reference to claim(s) 15, 17 and 18, under the principles of inherency, the prior art apparatus of the modified Michikawauchi would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10 and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0160449 A1 to Cogswell et al. also discloses a cascaded system that anticipates at least claims 1, 2, 8-10, 12-14, 16 and 19; and
US 2014/0116046 A1 to Hadianto et al. also discloses a cascaded system that anticipates at least claims 1, 2, 8-10, 12-14, 16 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746 
29 January 2021